The evidence in this case is not sufficient, as I see it, to prove any higher degree of homicide than manslaughter. The deceased was the aggressor and was evidently determined to kill defendant. Both men were drinking, though the deceased had drunk more heavily than the defendant. The attack on the defendant was not justified. The attack was made with a knife and defended by the defendant with a knife. The defendant had the right to defend himself. If in the heat of the combat he happened to inflict a fatal blow, it would be either justifiable, in self defense, or at most, manslaughter. See Disney v. State, 72 Fla. 492, 73 So. 598.
ELLIS, C.J., concurs. *Page 619